                                                       Notice Recipients
District/Off: 0971−5                        User: lblue                             Date Created: 3/12/2020
Case: 20−50478                              Form ID: 309A                           Total: 30


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        Gary Dance
                                                                                                                         TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Velia Elissa Dance        4951 Cherry Ave #199             San Jose, CA 95118
ust         Office of the U.S. Trustee / SJ        U.S. Federal Bldg.         280 S 1st St. #268      San Jose, CA 95113−3004
tr          Fred Hjelmeset         P.O.Box 4188           Mountain View, CA 94040
intp        Cherrywood Apartments            4951 Cherry Ave           San Jose, CA 95118
intp        Chris and Emily Harris          1724 Graham Lane           Santa Clara, CA 95050
intp        Monica Wright          905 Coe Ave          San Jose, CA 95125
aty         Nathan David Borris          Law Offices of Nathan D. Borris          1380 A St.        Hayward, CA 94541
smg         State Board of Equalization          Attn: Special Procedures Section, MIC:55         P.O. Box
            942879         Sacramento, CA 94279
smg         CA Employment Development Dept.               Bankruptcy Group MIC 92E             P.O. Box 826880        Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board            Attn: Special Procedures         P.O. Box 2952        Sacramento, CA 95812−2952
smg         IRS        P.O. Box 7346          Philadelphia, PA 19101−7346
15137133 Alejandro Maciel            3082 Sulfur Spring Court           San Jose, CA 95148
15137134 Capital One Bank            PO Box 60599            City of Industry, CA 91716−0599
15137135 Care Credit           PO Box 960061            Orlando, FL 32896−0061
15137136 Chris & Emily Harris             c/o Skaggs Faucette LLC           4 Embarcadero Center        Suite 1400, PMB
            #72        San Francisco, CA 94111
15137137 Chris and Emily Harris             1724 Graham Lane           Santa Clara, CA 95050
15137138 County of Santa Clara             Finance Agency          Department of Tax and Collection        852 N. 1st
            Street       San Jose, CA 95112−6312
15137139 KMA Emergency Services                 14275 Wicks Blvd          San Leandro, CA 94577
15137140 Macy's American Express               PO Box 9001108           Louisville, KY 40290
15137141 Mercury Card Services              PO Box 70168          Philadelphia, PA 19176−0168
15137142 Michael E. Fox            26141 Quartz Mesa Lane            Valencia, CA 91381
15137143 Monina Wright             905 Coe Ave           San Jose, CA 95125
15137144 Patricia Weise           24077 2nd Street         Hayward, CA 94541
15137145 Receivables Performance Management LLC                   20818 44th Ave W, Suite 140         Lynnwood, WA 98036
15137146 Santa Clara Valley HHS              770 South Bascom Avenue             San Jose, CA 95128
15137147 Synchrony Bank             PO Box 965048            Orlando, FL 32896−5048
15137148 T−Mobile            PO Box 37380            Albuquerque, NM 87176−7380
15137149 TD Auto Finance             PO Box 100295            Columbia, SC 29202−3295
15137150 UCSF Health             Box 0810          San Francisco, CA 94143
                                                                                                                        TOTAL: 29




      Case: 20-50478             Doc# 6-1         Filed: 03/12/20          Entered: 03/12/20 08:08:28                 Page 1 of 1
